DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 31 May 2022.
2.         Claims 1-9 and 14 have been amended.  Claims 12, 13 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-11 and 14 are currently pending and have been examined.  The Information Disclosure Statement filed 31 May 2022 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Response to Amendment

In the previous office action, Claims 1-14 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended now Claims 1-11 and 14 to provide statutory support and the rejection is maintained.
In the previous office action, Claims 1-14 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention as “Prolix”. Although some amendments have been made, the independent/dependent claims have not been properly amended regarding this rejection.  Claims 1, 2, 4-7, still ramble on as Prolix recitations and the claim limitations are narrative in form and sentence limitations separated by a comma (,) instead of a colon (;).  The structure which goes to make up the claims must be clearly and positively specified.  The claim structure must be organized and correlated in such a manner as to present a complete operative system and method.  The claim limitations must be in one sentence form only (see MPEP 2173.05(m) “Prolix”).  As previously stated, Examiners should reject claims as prolix only when they contain such long recitations or unimportant details that the scope of the claimed invention is rendered indefinite thereby.  Claims 1, 2, 4-7 are still rejected as Prolix when they contain long recitations that the metes and bounds of the claimed subject matter cannot be determined.  Clarification is further required for these indefinite dependent claims.

Response to Arguments

Applicants’ arguments filed 31 May 2022 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims1-11 and 14, Applicants argue that: (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.
Applicant submits that: (2) Guicciardi (US 2018/0068252) does not teach or suggest in at least amended Claim 1:  [see Remarks pages 12-13].  With regard to argument (2), the Examiner respectfully disagrees.  Although amended, the previous prior art is still applied as indicated below in the maintained prior art rejection.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-11 and 14 are each focused to a statutory category namely “system; method” sets.
Step 2A:  Prong One: Claims 1-11 and 14 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“a processor; and a storage device; 
wherein the storage device stores:  project plan information describing a plan of the project and, 
project execution information describing execution of the project; 
and wherein the processor: 
calculates correspondence information between the project plan information and the project execution information; and
calculates a reliability of a correspondence relation based on the correspondence information; 
and outputs the correspondence information and the reliability of the correspondence relation,
wherein the reliability of a correspondence relation includes:
a file reliability based on a first correspondence relation between a source code directory and a change file, the first correspondence relation being made base on a rule-based estimation comparing file paths, and
a comment reliability based on a second correspondence relation between a description of architecture information and a comment of a source change, the second correspondence relation being made based on a machine learning-based estimation using a string similarity” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally recited computer components. 
	Prong Two:  Claims 1-11 and 14: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally calculate a state of a project by using a plurality of pieces of management information.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 21-27) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-11 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “processor; device; storage device”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 21-27, 34-43) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “process management system 102” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-11 and 14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are narrative in form and sentence limitations separated by a comma (,) instead of a colon (;).  The structure which goes to make up the claims must be clearly and positively specified.  The claim structure must be organized and correlated in such a manner as to present a complete operative system, device, and method.  The claim limitations must be in one sentence form only (see MPEP 2173.05(m) “Prolix”).  Examiners should reject claims as prolix only when they contain such long recitations or unimportant details that the scope of the claimed invention is rendered indefinite thereby.  Claims 1, 2, 4-9, 12-14 are rejected as prolix when they contain long recitations that the metes and bounds of the claimed subject matter cannot be determined.  Clarification is required.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guicciardi (US 2018/0068252).
	
With regard to Claims 1, 12, 14, Guicciardi teaches a project assistance system that calculates a state of a project by using a plurality of pieces of management information (see at least paragraphs 124, 131, FIG.’s 38-46), the system comprising: 
a processor; and a storage device (see at least paragraphs 2-3, Claim 1), wherein the storage device stores project plan information in which a plan of the project is described (project plan), and project execution information in which execution of the project is described (The System enables a user to establish a logical association between a user's tasks, reminders, and emails, and one or many KPUs, or with KPU logical entities which represent the business context. This allows the System's user to review in a glance all tasks, reminders, or emails logically associated with any given KPU or KPU logical entity), and the processor calculates correspondence information between the project plan information and the project execution information along with a reliability of a correspondence relation (when a user requires the System to display all tasks, reminders and emails associated with an Activity, the System displays not only the items originally associated with the Activity, but also the items originally associated with its children logical entities. If a task, reminder, or email associated by a user with a certain KPU is then shared with other users, these users will also be able to see the same association when accessing the same KPU), and outputs information of the project along with the reliability of the correspondence relation, based on the correspondence information (When a KPU or a KPU logical entity is listed as a search result, the search result can be expanded by the user in order to view its children KPU logical entities if any (hereinafter referred to as “nested search results”). (See, e.g., FIGS. 48-49). Nested search results are also ranked by the System against the user's query. The nested search results' logical tree can be expanded in order for the user to rapidly identify interesting information. The user can open the properties form for each child KPU level entity in the nested search results tree. (See, e.g., FIG. 49). Also, each child KPU level entity's properties can be viewed as a tree structure where a user can view the individual properties of each node) (see at least paragraphs 91-111, 128-140);

wherein the reliability of a correspondence relation includes:  a file reliability based on a first correspondence relation between a source code directory and a change file, the first correspondence relation being made base on a rule-based estimation comparing file paths((when a user requires the System to display all tasks, reminders and emails associated with an Activity, the System displays not only the items originally associated with the Activity, but also the items originally associated with its children logical entities. If a task, reminder, or email associated by a user with a certain KPU is then shared with other users, these users will also be able to see the same association when accessing the same KPU) (see at least paragraphs 91-111, 128-140), and
a comment reliability based on a second correspondence relation between a description of architecture information and a comment of a source change, the second correspondence relation being made based on a machine learning-based estimation using a string similarity (the System is used to manage Process Execution. For example, the System can (1) assign activity related tasks; (2) Update and monitor the process by showing Activities' statuses, Costs, Risks, Control Actions and Monitoring Procedures, which allows the user to update, add, or remove, and responsibilities; (3) manage people; and (4) document lessons learned. At process completion, the user can use the System to prepare the process for archiving. (see at least paragraphs 24-31, 91-111, 128-140)

With regard to Claims 2, 13, Guicciardi teaches wherein, the plurality of pieces of management information include process information and task information, the project plan information is the process information including information on a work planned date and an actual work date for each process, the project execution information is the task information including information on the work planned date and an actual work date for each task, and the processor associates the process and the task with each other based on the work planned date and the actual work date to create the correspondence information (see at least paragraphs 64, 91-111, 128-140, TABLE 1, Claim 14).

With regard to Claim 3, Guicciardi teaches wherein the reliabilityof a correspondence relation is calculated based on a coincidence degree of the work planned date and the actual work date and whether or not the actual work date is written (see at least paragraphs 111, 124-130, TABLE 1).

With regard to Claim 4, Guicciardi teaches wherein the project plan information is architecture information including an architecture and directory information for storing the architecture, the project execution information is source change information including information on a directory in which a source is changed and person-in-charge information of a charged person who changes the source, and the processor generates the correspondence information based on an association between the architecture and the source change with each other based on the directory information of the architecture information and the directory information of the source change information, (see at least paragraphs 91-111, 124-140, TABLE 1).

With regard to Claim 5, Guicciardi teaches wherein the architecture information includes a description of the architecture, the source change information includes a comment of the charged person who changes the source, and the processor generates the correspondence information further by using the description of the architecture and the comment of the charged person (see at least paragraphs 91-111, 124-140, TABLE 1).

With regard to Claim 6, Guicciardi teaches wherein the project plan information includes architecture information including information on an architecture and person-in-charge information, and task information including information on a task, a work record, and person-in-charge information, and the processor calculates a relation between the architecture and the task based on the architecture information and the task information, and generates the correspondence information based on the person-in-charge information of the architecture information and the person-in-charge information of the task information (see at least paragraphs 91-111, 124-140, TABLE 1).

With regard to Claim 7, Guicciardi teaches wherein the architecture information includes a description of the architecture, the task information includes a comment of a charged person who performs the task, and the processor generates the correspondence information based further on by the description of the architecture and the comment of the charged person (see at least paragraphs 91-111, 124-140, TABLE 1).

With regard to Claim 8, Guicciardi teaches wherein the project plan information includes architecture information in which information on an architecture is described, and task information including information on a task and a work record, and the processor calculates a relation between the architecture and the task based on the architecture information and the task information, and generates a progress status of a work related to the architecture, based on the architecture information and the work record of the task information (see at least paragraphs 91-111, 124-130, TABLE 1).

With regard to Claim 9, Guicciardi teaches wherein the processor generates a consistency check result between the project plan information and the correspondence information, and outputs the person-in-charge information and the consistency check result of the consistency along with the architecture information (see at least paragraphs 91-111, 124-130, TABLE 1).

With regard to Claim 10, Guicciardi teaches wherein the processor outputs information for specifying a task associated with the process, along with the process information (see at least paragraphs 91-111).

With regard to Claim 11, Guicciardi teaches wherein the processor causes information regarding a task associated with the architecture to be displayed, along with the architecture information (see at least paragraphs 91-111).


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623